DETAILED ACTION
Applicant’s response filed on November 1, 2021 is acknowledged in response to the Office action mailed on August 6, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 1- 20 are pending. 
Claims 1-7, 10-11, 14-15, 18- 20 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Yuefen (Jennifer) Zhou on 1/27/2021.
The application has been amended as follows:
In claim 7, line 2  after treatment of depression INSERT -- wherein the depression is major depressive disorder or treatment resistant depression --.
In claim 11, line 2  after treatment of depression INSERT -- wherein the depression is major depressive disorder or treatment resistant depression --.
In claim 15, line 2  after treatment of depression INSERT -- wherein the depression is major depressive disorder or treatment resistant depression --.

DELETE claims 8, 9, 12, 13, 16 and 17.
Withdrawn Rejections
The rejection of claims 1-10, 12-13 and 18-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
The rejection of claims 1-6, 10, 14, and 18-20 under 35 U.S.C. 103(a) as being unpatentable over US 2005/0203125 in view of US2007/0027213 as evidenced by Tod et al. (Clin Pharmacokinet. 2011 Aug;50(8):519-30) is withdrawn.
The ODP rejections of  9,198,905 (claims 1-18); 9,205,083 (claims 1-14); 9,238,032 (claims 1-20); 9,168,234 (claims 1-12); 9,402,844 (claims 1-18); 9,278,095 (claims 1-17) ; 9,314,462 (claims 1-17); 9,375,429 (claims 1-27) ; 9,370,513 (claims 1-28);  9,402,843 (claims 1-18); 9,408,815 (claims 1-30); 9,457,025 (claims 1-30);  9,421,176 (claims 1-19);  9,457,023 (claims 1-25); 9,474,731 (claims 1-29); 9,486,450 (claims 1-30); 9,700,553 (claims 1-30); 9,700,528 (claims 1-27); 9,707,191 (claims 1-30);  9,763932 (claims 1-29); 9,861595 (claims 1-29); 9,86,7819 (claims 1-29); 9,968,568 (claims 1-30); 10,092,560 (claims 1-24); 10,092,561 (claims 1-29); 10,105,361 (claims 1-29); 10,058,518 (claims 1-27); 10,080,727 (claims 1-22); 10,064,857 (claims 1-30); 10,251,879 (claims 1-29); 10,512,643;  10,463,634;   10,105,327;  10,548,857; 16/681317(10786469); 16/359958 (10881657/);  16/588399; 16/129531 (10881624); 16/736752 (10799497); 16/119852 (10780066); 16/133553 (10596167); 16/116393 (10786496); and  16/246347 are withdrawn in view of the T.D. filed and approved on January 27, 2022.
The ODP rejections of 16/114886 and 16/290653 are withdrawn in view of Abandonment of the applications. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest increasing dextromethorphan plasma levels, comprising co-administering bupropion and dextromethorphan once a day or twice a day for at least 8 consecutive days to a human being who is an extensive metabolizer of dextromethorphan; wherein about 50 mg to about 150 mg of bupropion hydrochloride, or a molar equivalent amount of the free base form or another salt form of bupropion, is co-administered with about 40 mg to about 60 mg of dextromethorphan hydrobromide, or a molar equivalent amount of the free base form or another salt form of dextromethorphan, once a day or twice a day; and wherein co-administering the bupropion and the dextromethorphan results in a Cmax of dextromethorphan on the eighth day that is 20 times to about 1,000 times the Cmax of dextromethorphan that would result from administering 60 mg of dextromethorphan hydrobromide without bupropion for eight consecutive days.
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627